DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to Claims 9-12, they claim an apparatus (“[a] melatonin optimization system”) and method steps of using that apparatus (“wherein the machine learning model is trained”, “wherein the machine learning model has been provided training”, “wherein the training comprises”, “wherein the training of the machine learning model further comprises”) and is thereby indefinite. See MPEP 2173.05(p).



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-15 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or recite a method of organizing human activity.

In regard to Claim 1, the following limitations can be performed as a mental process by a human being and/or recite a method of organizing human activity, in terms of a human being(s) performing:
[a method] for optimizing the effectiveness of exogenous melatonin in achieving a desired sleep outcome for a user, the [method] comprising:
[…] accept[ing] information […] regarding health conditions, self-reported behavior, and a desired sleep outcome of the user;
[…] perform[ing] monitoring of a sleep architecture of the user and to detect a hormone sensitivity of the user through the monitoring;
[…] detect[ing] and collect[ing] information about behavior of the user in order to define a detected behavior of the user;
[…] defin[ing] an initial advised dose of melatonin for the user;
[…] determin[ing] an outcome difference between the desired sleep outcome of the user and a measured sleep outcome of the user; and
[…] defin[ing] an intervention for the user to reduce the outcome difference,
[…] defin[ing] the initial advised dose of melatonin based on the information […], and
[…] defin]ing] the intervention based on the outcome difference, the monitoring of the sleep architecture, the detected behavior of the user, and the initial advised dose of melatonin.

In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or recite a method of organizing human activity.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a user interface, various software modules, various physiological and/or environmental sensors, using an API, and/or employing/training a machine learning algorithm, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a user interface, various software modules, various physiological and/or environmental sensors, using an API, and/or employing/training a machine learning algorithm, these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figures 1 and 4 in Applicant’s specification.

	
	
	
	
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 6-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PGPUB US 20200350073 A1 by Goldsmith et al (“Goldsmith”).
In regard to Claim 1, Goldsmith discloses a melatonin optimization system for optimizing the effectiveness of exogenous melatonin in achieving a desired sleep outcome for a user, the system comprising:
a user interface configured to accept information input to the user interface regarding health conditions, self-reported behavior, and a desired sleep outcome of the user;
(see, e.g., p142-144 in regard to “user interface”; see, e.g., p84 in regard to “health conditions”; see, e.g., p88-90 in regard to “self-reported behavior”; see, e.g., F3, s300 and p62 in regard to “desired sleep outcome”);

a sleep architecture detection module configured to perform monitoring of a sleep architecture of the user and to detect a hormone sensitivity of the user through the monitoring;
(see, e.g., p127, “Possible data for insomnia”);
a behavior detection module configured to detect and collect information about behavior of the user in order to define a detected behavior of the user;
(see, e.g., p82);
an initial dose algorithm module configured to define an initial advised dose of melatonin for the user;
(see, e.g., p42, 95, 163);
an effectiveness evaluation module configured to determine an outcome difference between the desired sleep outcome of the user and a measured sleep outcome of the user; and
(see, e.g., F3, s305);
a recommendation engine configured to define an intervention for the user to reduce the outcome difference,
(see, e.g., F3, s315);
wherein the initial dose algorithm module is configured to define the initial advised dose of melatonin based on the information input to the user interface, and
(see, e.g., F3, s315; p42, 95, 163 in regard to setting a dosage of melatonin as part of “co-therapy regimen”);
wherein the recommendation engine is configured to define the intervention based on the outcome difference, the monitoring of the sleep architecture, the detected behavior of the user, and the initial advised dose of melatonin
(see, e.g., F3, s315 and p159 and p184 regarding same).
In regard to Claim 2, Goldsmith discloses these limitations.  See, e.g., p127, “Multiple sleep latency test results”.
In regard to Claim 6, Goldsmith discloses these limitations.  See, e.g., p87.
In regard to Claim 7, Goldsmith discloses these limitations.  See, e.g., F3, s330 and 315 and p183 regarding same.
In regard to Claim 8, Goldsmith discloses these limitations.  See, e.g., p168.
In regard to Claims 9-12, Goldsmith discloses these limitations, at a minimum, to the extent that it teaches a machine learning model that is capable of being trained using various data including sleep latency.  See, e.g., p101 and 127.  The limitations that Applicant claims regarding the machine learning model, in fact, being trained with variously claimed data have been interpreted as functional limitations and the apparatus taught by Goldsmith is capable of providing that function to the extent that it is capable of being trained with data.  See MPEP 2114(II).
In regard to Claims 13-15, Goldsmith discloses these limitations.  See, e.g., p101 and 127 regarding training the machine language model with data including data regarding sleep latency.  And see, e.g., F31 and p95-96 regarding generating the co-therapy regimen (“define the intervention”) based on, inter alia, the ML model.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Goldsmith, in view of official notice.
In regard to Claim 3, while Goldsmith teaches collecting data regarding alcohol and caffeine intake in regard to data for insomnia (see, e.g., p127), it may not also teach collecting data regarding food intake, however,
the Examiner takes OFFICIAL NOTICE that collecting data regarding food intake in regard to insomnia was old and well-known at the time of Applicant’s invention.  Such functionality allows for better counseling of how to deal with the insomnia.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed functionality within the invention of the cited prior art so as to allow for better counseling of how to deal with the insomnia.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Goldsmith, in view of PGPUB US 20150282768 A1 by Luna et al (“Luna”).
In regard to Claim 4, while Goldsmith teaches collecting various data to the extent it does not teach collecting the specifically claimed data, however, in an analogous reference Luna teaches that functionality (see, e.g., p106);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the claimed functionality taught by Luna to the apparatus otherwise taught by Goldsmith, in order to better characterize the user’s sleep state.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Goldsmith, in view of PGPUB US 20170100066 A1 by Delaney et al (“Delaney”).
In regard to Claim 5, while Goldsmith teaches collecting various data including concerning stress (see, e.g., p127) to the extent it does not teach the specific means of collecting the specifically claimed data, however, in an analogous reference Delaney teaches that functionality (see, e.g., p5);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the claimed functionality taught by Delaney to the apparatus otherwise taught by Goldsmith, in order to better characterize the user’s sleep state.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715